—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Latella, J.), rendered October 28, 1999, convicting him of robbery in the second degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant’s challenge to the hearing court’s suppression determination is unpersuasive. The police had probable cause to arrest the defendant based on the complainant’s identification both of him and the vehicle he observed the perpetrators driving in. Furthermore, the showup procedure was constitutionally permissible given the surrounding circumstances (see, People v Johnson, 81 NY2d 828, 831; People v Duuvon, 77 NY2d 541, 543). The showup was conducted approximately 20 minutes after the commission of the crime, approximately seven blocks from the crime scene (see, People v Rodney, 237 AD2d 541; People v Wright, 221 AD2d 577; People v Thompson, 215 AD2d 604). Moreover, the procedure was not unduly suggestive. Altman, J. P., Krausman, McGinity and Cozier, JJ., concur.